Citation Nr: 0507239	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-11 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  




INTRODUCTION

The veteran had six years and two months of active service, 
to include the period from May 1964 to May 1968.  He died on 
November [redacted], 1994, at the age of 49.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2004, the appellant was afforded a hearing 
before Milo Hawley, who is the Acting Veterans Law Judge 
rendering the determination in this claim and was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  The veteran died in November 1994.  

2.  The appellant filed her claim for accrued benefits in 
April 2002.  

3.  There was no claim for benefits pending at the time of 
the veteran's death; no periodic monetary benefits were due 
and payable at the time of the veteran's death.


CONCLUSION OF LAW

There are no accrued benefits payable.  38 U.S.C.A. §§ 5102, 
5103, 5103A and 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.1000 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that in a letter, dated in 
July 2003, the appellant was notified of the laws and 
regulations regarding her claim as contained within the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5103A) 
(hereafter "the VCAA).  It also appears that the RO undertook 
evidentiary development in this case, and that medical 
records have been obtained.  However, and in any event, the 
appellant's claim for accrued benefits was not filed within 
one year of the veteran's death, the veteran did not have 
periodic monetary benefits at the time of his death which 
were due and unpaid, and there was no claim for benefits 
pending at the time of the veteran's death.  The Board has 
therefore determined that there is no legal entitlement to 
the claimed benefit as a matter of law.  As there is no 
dispute as to the underlying facts of this case, and as the 
Board has denied the claim as a matter of law, the VCAA is 
inapplicable.  See e.g., Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 
362 (2001).  Given the foregoing, there is no issue as to 
whether VA has complied with its duty to notify the appellant 
of her duties to obtain evidence, see Quartuccio v. Principi, 
16 Vet. App. 183 (2002), and the Board finds that there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating this claim.  38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the matter without further development.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The appellant contends that she is entitled to accrued 
benefits.  During her September 2004 hearing, she testified 
that she did not know if the veteran had an appeal pending at 
the time of his death.  However, she argued that the veteran 
had high blood sugar at the time of his discharge, and that 
his discharge should be considered to have been for medical 
reasons.  In this regard, the Board notes that that the 
veteran had diabetes mellitus, and that diabetes mellitus is 
listed as an underlying cause of the veteran's death on the 
death certificate.  She asserts that the veteran's high blood 
sugar at the time of his discharge should have resulted in an 
"automatic claim" for benefits.  

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death based on evidence 
in the file at death and due and unpaid for a period not to 
exceed two years prior to the last date of entitlement (the 
veteran's death).  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  The veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  Jones v. West, 
136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  In addition, an 
application for accrued benefits must be filed within 1 year 
after the date of death.  38 C.F.R. § 3.1000(c).  

The Board parenthetically notes that changes to accrued 
benefits laws were recently enacted.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  However, Congress specifically stated that this 
provision applies to deaths occurring on or after the date of 
enactment of the Act, or December 16, 2003.  Unfortunately, 
in this case, because the veteran's death predates that date, 
this recent statutory amendment is not applicable to the 
instant appeal.  

In this case, at the time of the veteran's death in 1994, 
service connection was not in effect for any disabilities.  
In June 2002, the RO granted service connection for the cause 
of the veteran's death.  

In April 2002, the appellant filed a claim for accrued 
benefits.  Her claim was therefore not filed within one year 
of the date of the veteran's death.  See 38 U.S.C.A. 
§ 5121(c).  In addition, the evidence does not show that the 
veteran had periodic monetary benefits at the time of his 
death which were due and unpaid.  See 38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000(a).  Finally, the veteran did not have a 
claim pending at the time of his death.  As the veteran had 
no periodic monetary benefits at the time of his death which 
were due and unpaid, and as the veteran did not have a claim 
pending at time of death, the appellant has no claim upon 
which to derive her application for accrued benefits.  See 
Jones; Zevalkink v. Brown, 6 Vet. App. 483, 488 (1994), aff'd 
102 F.3d 1236, 1300 (Fed. Cir. 1996); cert. denied 117 S.Ct. 
2478 (1997).  Based on the foregoing, there are no accrued 
benefits, and the appellant's claim must be denied.  


ORDER

Accrued benefits are denied.


	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


